                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MICHIGAN
                            NORTHERN DIVISION – BAY CITY


IN RE:
                                                            Case No. 20-20034-dob
      INSPIRED CONCEPTS, LLC,                               Chapter 11 Proceeding
            Debtor.                                         Hon. Daniel S. Opperman
______________________________________/

                    ORDER RESCHEDULING EVIDENTIARY HEARINGS
                           AND ESTABLISHING DEADLINES

         The Court held a status conference regarding this matter on September 9, 2020. At this

conference, counsel for various parties advised the Court of the status of outstanding issues that

must be addressed by the Court. In addition, counsel for the Debtor suggested that various

evidentiary hearings set in September should be realigned so that the Debtor would be in a better

position to address confirmation issues at the September 30, 2020 confirmation hearing. After

hearing from counsel, the Court concluded the various evidentiary hearings should be reset and

that deadlines should be established governing these hearings and the confirmation process.

         NOW, THEREFORE, IT IS HEREBY ORDERED that the September 23, 2020 hearing

regarding valuation is adjourned to September 30, 2020 at 10:00 a.m.

         IT IS FURTHER ORDERED that the hearing on the Application for Administrative

Expenses and Motion for Adequate Protection and Pre-Confirmation Payments of Gordon Food

Service, Inc., (Docket Nos. 263 and 264) and any responses to these pleadings will be conducted

by video conference on September 23, 2020 starting at 10:00 a.m.

         IT IS FURTHER ORDERED that Gordon Food Service, Inc. may file a reply brief or

pleading on or before September 18, 2020.




                                                 1

 20-20034-dob       Doc 299     Filed 09/11/20       Entered 09/11/20 15:12:17     Page 1 of 2
       IT IS FURTHER ORDERED that witness and exhibit lists regarding the pleadings of

Gordon Food Service, Inc. must be filed by September 21, 2020. Witness and exhibit lists

regarding the valuation issues must be filed by September 23, 2020 and the previous Order of the

Court setting deadlines is modified accordingly.

       IT IS FURTHER ORDERED that by September 25, 2020 the parties must inform the Court

of any settlement regarding the valuation issues.

       IT IS FURTHER ORDERED that in the event the parties have not resolved the valuation

issues, then any party may file a pre-hearing brief regarding their respective position as to valuation

by September 29, 2020.

       IT IS FURTHER ORDERED that in the event the parties have not resolved the valuation

issues, the Court will conduct an evidentiary hearing by video conference commencing September

30, 2020 at 10:00 a.m.

       IT IS FURTHER ORDERED that in the event the parties have resolved the valuation issues

by September 25, 2020, then the Court will proceed to address confirmation of the Debtor’s first

amended disclosure statement and plan as originally scheduled on September 30, 2020. Moreover,

the Court may also address initial confirmation hearing issues on September 30, 2020 at the

conclusion of the evidentiary hearing regarding the valuation issues.

Signed on September 11, 2020




                                                   2

 20-20034-dob        Doc 299     Filed 09/11/20        Entered 09/11/20 15:12:17       Page 2 of 2
